DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kariyama et al (US 2016/0061279).
Kariyama et al disclose a driving device for use in a small vehicle including a bicycle, the driving device comprising: an electric drive mechanism including an electric motor (26) that is configured to drive a movable member (18, 20); a transmission (30, hydraulic fluid) configured to transmit power from an operating portion (16) to the movable member (18, 20); and a switching mechanism (28) configured to switch a state of the driving device between a first state in which the movable member (18, 20) is driven by power of the electric motor (26) and a second state in which the movable member (18, 20) is driven by power from the operating portion (16).
Re claim 2, the transmission (30, hydraulic fluid) operatively couples the electric drive mechanism (14) to the movable member (18, 20) to transmit the power from the electric drive mechanism (26) to the movable member (18, 20) via the transmission (30, hydraulic fluid).
Re claim 14, comprising: an operating device (12) including the operating portion (16); an operated device (14) configured to be operated in accordance with an input to the operating portion (16); and the driving device being provided in either one of the operating device (12) and the operated device (14).
Allowable Subject Matter
Claims 3-13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate. 
The applicant traverses the rejection and argues the Kariyama reference fails to disclose “a switching mechanism configured to switch a state of the driving device between a first state in which the movable member is driven by power of the electric motor and a second state in which the movable member is driven by power from the operating portion.”  The applicant argues the controller 28 does not switch to a first state when the movable member is driven by power of the electric motor and a second state in which the movable member is driven by power from the operating portion.
In paragraphs 81-83 Kariyama et al describe the functions of the controller 28 and how the information is calculated to determine the clearance C1 between M1 and the movable members 18 and 20. In the first state, the calculations are determined and the controller 28 signals the actuator 26 and moves the movable members 18 and 20.  In the second state, the controller 28 continues to perform calculations, however the movable member is driven by power from the operating portion 16, until it is determined that the average operation angle θav1 is larger than the reference operation angle θr1 (see ¶101). The controller 28 then switches back to the first state and the movable member is driven by power of the electric motor again. The controller 28 switches to the first state (sends signals) when the operation angle is determined to be larger than the reference angle, and, when the operation angle is determined not to be larger than the reference angle the controller returns to the second state (just calculations). 
Applicant also states claims 2 and 14 are also allowable over the prior art because claim 1 is believed to be allowable, but give no other reasoning.  As stated above Kariyama et al describe a switching mechanism (28) configured to switch a state of the driving device between a first state in which the movable member (18, 20) is driven by power of the electric motor (26) and a second state in which the movable member (18, 20) is driven by power from the operating portion (16).  
 Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656